Citation Nr: 0831833	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connection pension benefits, to include the issue of whether 
the veteran's income is excessive for purposes of payment of 
pension benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and M.T.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In June 2008, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file, which indicated that the record was held open for 60 
days to allow the veteran time to submit additional evidence 
in support of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

First, the Board finds that the veteran was not provided 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
or VA's redefined obligations pursuant to the Act pertinent 
to the issue of entitlement to VA nonservice-connected 
pension benefits.  

Second, at the time of the hearing in June 2008, the veteran 
testified that he was separated and living apart from his 
wife and that a divorce was pending.  As the maximum annual 
pension limit set by law is different for veterans who are 
married but not living with or reasonably contributing to the 
support of the spouse versus those who are married and living 
with the spouse, remand is necessary to determine the date of 
separation and whether the veteran or his wife contributed to 
the other's support while separated.  

Third, during the hearing, the veteran indicated that he had 
had "quite a bit" of medical bills (approximately $5,000 or 
$6,000).  He should be requested to provide evidence of all 
unreimbursed medical bills and when he paid them for the 
period beginning June 2006.  

Fourth, in the January 2007 decision, the RO denied the 
veteran's application for pension benefits on the basis that 
his countable family income exceeded the maximum annual 
pension limit set by law.  In the statement of the case in 
August 2007, the RO stated that it was unnecessary to render 
a decision regarding whether the veteran met the pension 
requirement that he was permanently and totally disabled as 
he did not meet the other pension requirement that his income 
not exceed the maximum limit set by law to be eligible for 
the benefit.  Nonetheless, the RO also noted that in a file 
review there was nothing to suggest that the veteran was 
actually permanently and totally disabled.  In light of this, 
the veteran's representative stated incorrectly during the 
hearing (transcript, page 6) that VA has already determined 
that the veteran was "disabled enough for pension".  Upon 
further development, if it is determined that the veteran has 
met the income requirements for eligibility for pension 
benefits, the RO should adjudicate the issue of whether he is 
entitled to a permanent and total disability rating for 
pension purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice, in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the veteran furnish 
evidence or information as to the 
following:  (a) the date of his separation 
from his wife, (b) the date when he and 
his wife stopped contributing to the 
support of the other while separated, (c) 
the date that the veteran's divorce became 
final, and (d) all unreimbursed medical 
bills for the veteran, and when he paid 
them, from June 2006 onward.  

3.  Upon completion of the foregoing, 
readjudicate the issue of whether the 
veteran's income is excessive for purposes 
of payment of pension benefits.  If it is 
determined that his income is not a bar to 
the receipt of pension benefits, undertake 
additional necessary development to 
determine whether he is entitled to a 
permanent and total disability rating for 
pension purposes.  If any benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


